Citation Nr: 0810625	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  04-38 509A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran had active service from April 1945 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision  in which 
the RO implicitly granted the veteran's petition to reopen 
his claim for service connection for a low back disability 
but denied the claim on the merits.  The veteran filed a 
notice of disagreement (NOD) in July 2003 and the RO issued a 
statement of the case (SOC) in January 2004.  After new 
evidence was received in February 2004, the RO issued a 
supplemental SOC (SSOC) in November 2004 that reflected the 
continued denial of the claim for service connection.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in November 2004. 

In June 2006, the veteran and his wife testified during a 
hearing before the undersigned Veterans Law Judge (VLJ) at 
the RO; a transcript of that hearing is of record.  In August 
2006, the undersigned VLJ granted the motion of the veteran's 
representative to advance this appeal on the Board's docket, 
pursuant to the provisions of 38 U.S.C.A. § 7107(a)(2) (West 
2002) and 38 C.F.R. § 20.900(c) (2007).

In February 2007, the Board reopened the claim for service 
connection for a low back disability, and remanded the claim 
for service connection, on the merits, to the RO ( via the 
Appeals Management Center (AMC), in Washington, DC) for 
additional action.  After accomplishing some of the requested 
action, the AMC continued the denial of the veteran's claim 
(as reflected in the October 2007 supplemental SOC (SSOC)), 
and returned the matter to the Board for further appellate 
consideration.  

For the reasons expressed below, the matter remaining on 
appeal is, again, being remanded to the RO via the AMC, in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

Unfortunately, the claims file reflects that further RO 
action on the claim on appeal is warranted, even though such 
will, regrettably, further delay an appellate decision on the 
claim.  

A remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand. See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  

In the Board's February 2007 remand, the Board directed the 
RO to obtain a medical opinion as to whether the veteran has 
a current low back disability which is medically related to 
his active military service, to include the spinal anesthetic 
administered during his May 1945 hemorrhoidectomy.  The Board 
also specifically requested that the VA examiner consider and 
address Dr. S.G.'s July 1956 letter and Dr. K.P.'s December 
2003 and February 2005 letters.  

The Board notes that, in his July 1956 letter, Dr. S.G. 
stated that he had been treating the veteran for low back 
syndrome for the past 17 months, and that the veteran had two 
spinal injections given during an operation in 1945, and that 
he had experienced pain localized to the area of the 
injections since that time.  Dr. S.G. opined that the 
veteran's low back syndrome was related to the spinal 
injections.  

Regarding the letters from Dr. K.P., in his December 2003 
letter, Dr. K.P. stated that the veteran suffered from 
severe, chronic low back pain, and that a May 2003 MRI 
revealed spondylosis, stenosis, and multiple areas of 
degenerative joint disease.  He opined that the veteran's 
pain was more likely than not connected to his military 
service in World War II in which he had a back injury.  In 
his February 2005 letter, Dr. K.P. reiterated that the 
veteran had severe, chronic low back pain, with L1-2 stenosis 
demonstrated on MRI, and opined that this was a service-
connected condition.  

Pursuant to the Board's remand, the veteran was afforded a VA 
examination in September 2007.  The examiner acknowledged 
review of the claims file, specifically noting evidence of a 
hemorrhoidectomy in service, with an otherwise negative 
separation examination, and no evidence of any significant 
low back pain problems until about 2002.  The examiner 
diagnosed degenerative disc disease of the lumbosacral spine 
at L1-2, L4-5, and L5-S1 levels, with herniated nucleus 
pulposus at L4-5 level and with spinal stenosis at L1-2 
level.  He opined that the veteran's current spinal condition 
is not related to military service as any spinal anesthesia 
could not possibly be the reason of any longstanding spinal 
problems except for a few days following the anesthesia, and 
even that was not actually noted in the service medical 
records.  The examiner added that, in his opinion, it was 
quite clear that the veteran's significant spinal problems 
started much later, as could be expected in his age group.  

However, the Board notes that the examiner did not 
acknowledge or discuss the July 1956, December 2003, or 
February 2005 letters from the veteran's physicians.  Rather, 
the examiner's opinion appears to be based primarily on the 
premise that there was of any significant low back pain 
problems until about 2002, a premise that is contradicted by 
information contained in Dr. S.G.'s July 1956 letter.  

Under these circumstances, another remand of this matter, for 
the RO to obtain a supplemental medical opinion from the 
September 2007 VA examiner, if available, is warranted.  In 
rendering the supplemental opinion, the examiner should not 
only specifically consider and address the July 1956, 
December 2003, and February 2005 letters addressed above, but 
also, the May and June 2006 letters from Dr. K.P. which have 
been associated with the claims file.  In the May 2006 
letter, Dr. K.P. stated that he had reviewed the military 
record and it was his medical opinion that the veteran's low 
back pain is the result of his military service in World War 
II.  In his June 2006 letter, Dr. K.P. stated that the 
veteran had had chronic, sciatic low back pain since an 
epidural received while in the military, and that it is  more 
likely than not that his low back pain was caused by this 
epidural.  

The RO should arrange for the veteran to undergo VA 
examination only if the September 2007 VA examiner is not 
available, or the designated physician is unable to provide 
the requested opinion without examining the veteran.  If 
further examination is arranged, the veteran is hereby 
advised that failure to report to any scheduled examination, 
without good cause, shall result in a denial of the reopened 
claim.  See 38 C.F.R. § 3.655(b) (2007).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to the veteran by the pertinent VA 
medical facility.

A review of the claims file also reveals that there may be 
pertinent Federal records outstanding.  In this regard, 
during the June 2006 hearing, the veteran stated that he 
started using the VA healthcare system after he retired, 
initially receiving treatment at the VA hospital in 
Northport.  The veteran indicated that he received treatment 
at that facility about seven or eight years earlier, and his 
wife added that he had been treated there sometime in the 
late 1990s.  He added that he later moved over to the 
Brooklyn VA Medical Center (VAMC).  During the September 2007 
VA examination, the veteran reported that he was receiving 
treatment at the Brooklyn VAMC, and was last seen about one 
month earlier.  

Records of VA treatment from the Brooklyn VAMC, dated from 
November 2002 to June 2007, have been associated with the 
claims file.  However, the veteran's statements during the 
June 2006 hearing and the September 2007 VA examination 
reflect that treatment records prior to November 2002 are 
available from the Northport VAMC, and that more recent 
records from the Brooklyn VAMC are available.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent treatment records from the Northport VAMC since the 
late 1990s, and from the Brooklyn VAMC since June 2007, 
following the current procedures prescribed in 38 C.F.R. § 
3.159 as regards requests for records from Federal 
facilities.   

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2007) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO should also invite 
the veteran to submit all pertinent evidence in his 
possession (not previously requested), and ensure that its 
notice to the veteran meets the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
regards the five elements of a claim for service connection-
particularly, disability ratings and effective dates-as 
appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1. The RO should obtain all records of 
evaluation and/or treatment of the 
veteran's low back disability from the 
Northport VAMC (since the late 1990s), 
and from the Brooklyn VAMC (since June 
2007).  The RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) as 
regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection for a low 
back disability that is not currently of 
record.  

The RO should invite the veteran to 
submit all pertinent evidence in his 
possession, and notify the veteran of the 
type of evidence that is the veteran's 
ultimate responsibility to submit.  

The RO should ensure that its notice 
meets the requirements of Dingess/Hartman 
(cited to above)-particularly as regards 
assignment of disability ratings and 
effective dates, as appropriate.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  The RO should assist the veteran in 
obtaining any additional evidence 
identified following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should forward the claims file to the 
examiner that examined the veteran in 
September 2007, if available.  Based on 
review of the claims file, the physician 
should clearly identify all disabilities 
affecting the veteran's low back. 

With respect to each such diagnosed 
disability, the physician should provide 
an opinion as whether it is at least as 
likely as not (i.e., there is a 50 
percent or greater probability) that the 
disability is medically related to the 
veteran's active military service, to 
include the spinal anesthetic 
administered during his May 1945 
hemorrhoidectomy.  

In rendering the requested opinion, the 
physician should consider and address Dr. 
S.G.'s July 1956 letter and Dr. K.P.'s 
December 2003, February 2005, and May and 
June 2006 letters.

The physician should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

If further examination of the veteran is 
deemed necessary, the RO should arrange 
for the veteran to undergo examination, 
by a physician, to obtain the above-noted 
opinion.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished (with all findings made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail and correlated to a 
specific diagnosis.  

5.  If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim.  If the 
veteran fails, without good cause, to 
report to any scheduled examination, the 
RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate the 
claim for service connection, on the 
merits, in light of all pertinent 
evidence and legal authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



